Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 RPM Services, Appellant                               Appeal from the 123rd District Court of
                                                       Panola County, Texas (Tr. Ct. No. 2018-
 No. 06-19-00035-CV         v.                         232). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 Maribel Mata Santana, Jose Leonel Mata,               Justice Stevens participating.
 Jr., and Jose Leonel Mata, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, RPM Services, pay all costs of this appeal.




                                                      RENDERED AUGUST 29, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk